Title: To James Madison from Josef Yznardy, 27 October 1803
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadíz 27th. October 1803.
					
						Notwithstanding that, since my arrival from Madrid, I generally keep at my Country Seat on account of my bad State of health; immediately on advice of having arrived to this Bay the United State Vessels Constution Commodore Edwd. Preble, & Schooner Enterprize Capt. Isaac Hull; I cam over without loss of time to assist them with every thing they might be in want of; which is Sea Stores & Cables, and expect to have every article in readiness in the course of Eight or Ten days, when they intend to go to Sea immediately.
						Agreable to what I promised you respecting the instructions you called for, I am only waiting for those I called for, from the agents under my district, which when received I will with out loss of time forward you in the most correct manner possible.
						As I had the honour to mention to you, that I had made to this Court a representation regarding the Salute due to our Flag on arrival of our State Ships, and as nothing is determined on this point; I have presented to this Governor an Official Letter (Copy inclosed) respecting the Salute to be made Commodore Preble, to which he answer’d as you will be informed by the annex’d Copy; in consequence of which Commodore Preble has determined before he salutes to wait for the results from Court.
						Authentic Letters from Malaga of the 22d. inst.  that the Sickness was daily encreasing, and the Yellow Fever had penetrated thro’ all Malaga.  The number of the Dead were as follows.  
					
						
							On the
							19th.  
							51
							Persons
						
						
							
							20.	
							46
							Do.
						
						
							
							21
							71
							Do.  
						
					
					The Rich Merchants chiefly had retired to their Country Houses & shut up their Stores.
						The Last Letters from Madrid dated 21st. mentions that this Country will remain perfect Neutral in the actual contest between France & England; and a  that it is generally believed, is that Paper Money which last week was loosing from 42. to 44%. are now down to 34%.  I have the honour to be with profound respect, Sir, Your most obt. hble Servt.
					
						Josef Yznardy
					
					
						P.S.  By the inclosed Copy of a Circular passed  this day by the British Consul in this Port you will be informed of the Blockade of Genoa & Spezzia which if you think convenient you will please to make Public
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
